*3ORDER
The Disciplinary Review Board on September 15, 1997, having filed with the Court its decision concluding that RICHARD S. HANLON of BAYONNE, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that RICHARD S. HANLON is hereby suspended from the practice of law for a period of three months, effective December 8, 1997, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.